NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0600n.06

                                              No. 12-5464
                                                                                              FILED
                            UNITED STATES COURT OF APPEALS                                Jun 24, 2013
                                 FOR THE SIXTH CIRCUIT                              DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                                    )
                                                             )
        Plaintiff-Appellee,                                  )
                                                             )
                v.                                           )        ON APPEAL FROM THE
                                                             )        UNITED STATES DISTRICT
JACKIE ROBERTS,                                              )        COURT FOR THE EASTERN
                                                             )        DISTRICT OF KENTUCKY
        Defendant-Appellant.                                 )
                                                             )

BEFORE:         KEITH, WHITE, and STRANCH, Circuit Judges.



        DAMON J. KEITH, Circuit Judge. Defendant Jackie Roberts was convicted following

a three-day jury trial in federal district court of drug trafficking and unlawful possession of a firearm.

His convictions stemmed from a drug transaction involving a controlled buy. At sentencing, the

Government argued that Defendant was subject to an armed career criminal enhancement due to

several prior convictions. The district court ultimately applied the enhancement and sentenced

Defendant to 235 months of imprisonment. On appeal, Defendant argues that the evidence was

insufficient to convict him. He also argues that the district court committed reversible error at

sentencing by failing to conduct a colloquy required under 21 U.S.C. § 851, allowing him to contest

the existence of a prior conviction. For the reasons detailed below, we AFFIRM Defendant’s

convictions and his sentence.
No. 12-5464
United States of America v. Jackie Roberts
Page 2



I.     Sufficiency of the Evidence

       Background

       In November 2011, a federal jury convicted Defendant Jackie Roberts of: (1) distribution of

hydrocodone pills, a controlled substance; (2) firearm possession while being a felon; (3) firearm

possession after being convicted of domestic violence; and (4) being an unlawful drug user in

possession of a firearm. On April 11, 2012, he was sentenced to 235 months in prison. His

convictions stemmed from a drug transaction involving a controlled buy and possession of a .38

caliber gun. The following facts were presented at trial.

               The Investigation of Jackie Roberts

       Defendant was a constable in Clay County, Kentucky. In May 2011, a county drug task force

and the police department of Manchester County, Kentucky began an investigation of Defendant

for possible drug-trafficking activities. Law enforcement had received complaints that Defendant

was selling prescription pills of out “Jack’s Tires,” a tire shop he owned with his wife, Jennifer

Roberts, in Manchester, Kentucky. Law enforcement arranged for Jerry Jarvis, a cooperating witness

(“CW”), to purchase controlled substances from Roberts at Jack’s Tires.

               The Controlled Buy

       On July 19, 2011, Jarvis purchased two hydrocodone pills from Roberts. Jarvis was wired

to record audio and video during the transaction. In the video, Defendant is recorded discussing the

price of the pills and snorting a line of powdered pills. When Jarvis asked about purchasing
No. 12-5464
United States of America v. Jackie Roberts
Page 3

additional pills the following day, Defendant replied he did not know if it was possible. Defendant

also stated that he slept with a .38 caliber firearm and had recently pointed the gun at someone.

                Defendant’s Arrest and Search of His Property

        Officers obtained a search warrant for Jack’s Tires and executed it on July 20, 2011. They

arrested Defendant and his wife and seized one-half of an oxycodone pill, a credit card, a straw, and

plastic bags. All the items contained powder residue. They also seized several bottles of Neurontin,

a non-controlled substance available by prescription. After the search, Defendant’s wife told officers

that Defendant stays alternatively at a house on Ball’s Knob Road and a shed on Curry Branch Road,

both in Clay County, Kentucky. After admitting ownership of a firearm, she admitted that Defendant

had handled the gun.

        The same day, Defendant’s son, Jackie Charles Roberts, told the police that Defendant owned

a .38 caliber revolver that he usually kept in the car or at Jack’s Tires in a green zip-up banker’s bag.

He also said that he had observed his father handling the firearm on several occasions.

        The officers then transported Defendant and his wife to the Curry Branch property. A device

in the police vehicle recorded the pair discussing their recent drug sales and who could have turned

them into the police. Defendant told an officer that the firearm belonged to his wife, but admitted

that he had probably handled the firearm and police might find his fingerprints on it. At the Curry

Branch property, the police found a loaded .38 caliber revolver in a green zip-up bag and twelve

additional rounds of ammunition under a pillow on the bed inside a storage shed.

                The Trial
No. 12-5464
United States of America v. Jackie Roberts
Page 4

       On August 4, 2011, Defendant was indicted for drug trafficking and various offenses related

to the unlawful possession of a firearm. During the trial, the CW Jerry Jarvis, Defendant’s son

Jackie Charles Roberts, and four law enforcement officers who participated in the investigation

testified consistently with the aforementioned facts on behalf of the Government. Additionally, the

audio-video recording of the controlled buy was played for the jury. Defendant then put on two

witnesses to testify about his son’s reputation for untruthfulness. He also took the stand in his own

defense. The judge read aloud a November 9, 2011 stipulation in which Defendant admitted that the

pills recovered from the controlled buy and from the search of Jack’s Tires contained controlled

substances. The jury found Defendant guilty.

       Standard of Review

       Defendant asserts that there was insufficient evidence to support his convictions. The

Fourteenth Amendment guarantees “that no person shall be made to suffer the onus of a criminal

conviction except upon sufficient proof—defined as evidence necessary to convince a trier of fact

beyond a reasonable doubt of the existence of every element of the offense.” Jackson v. Virginia,

443 U.S. 307, 316 (1979). “For sufficiency of the evidence challenges, ‘the relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.’” United

States v. Sease, 659 F.3d 519, 523 (6th Cir. 2011) (emphasis in original) (quoting Jackson, 443 U.S.

at 319). The government receives “the benefit of all inferences which can reasonably [be] drawn

from the evidence, even if the evidence is circumstantial.” United States v. Rozin, 664 F.3d 1052,

1058 (6th Cir. 2012) (quoting United States v. Adamo, 742 F.2d 927, 932 (6th Cir. 1984)).
No. 12-5464
United States of America v. Jackie Roberts
Page 5




       Analysis

       A.      Distribution of a Controlled Substance

       One of Defendant’s convictions was for distribution of hydrocodone, a controlled substance,

in violation of 21 § U.S.C. 841(a)(1). He argues that Jarvis’ testimony was the only evidence offered

in support of the conviction and that this evidence was insufficient because Jarvis was not credible.

       To obtain a conviction for the distribution of a controlled substance, the government must

prove that: 1) the defendant knowingly or intentionally distributed the controlled substance, and 2)

at the time of distribution the defendant knew the substance was a controlled substance. United

States v. Colon, 268 F.3d 367, 376 (6th Cir. 2001).

       Here, the evidence the Government introduced would allow a reasonable juror to conclude

that Defendant distributed a controlled substance even without considering the contested testimony

from CW Jarvis. The jury watched and listened to the recording of the controlled buy, in which

Defendant snorted a line of pill powder and discussed the price of the pills. Detective Samuel

Johnson testified that Defendant sold two hydrocodone pills to CW Jarvis. Defendant himself

admitted that the pills recovered from his shop contained controlled substances. Officers also

recovered drug paraphernalia from Jack’s Tires.

       Defendant asserts that the recorded evidence was ambiguous as to whether it was Defendant

himself or his wife who sold the pills. A jury, however, could rationally conclude that it was

Defendant who sold the pills, in addition to, or instead of, his wife. This would be sufficient to
No. 12-5464
United States of America v. Jackie Roberts
Page 6

convict Defendant. “[W]e cannot overturn the jury’s decision merely because it had to draw

reasonable inferences.” United States v. Arnold, 486 F.3d 177, 181 (6th Cir. 2007) (en banc).

“[T]he critical point is that the jury could have drawn different inferences from [the Government’s]

evidence, and our mandate is to affirm when the jury’s choice was a rational one.” Id. at 182.

       B.      Firearm Possession While Under a Disability

       Defendant was also convicted of three offenses pertaining to the possession of a firearm

under 18 U.S.C. § 922. To obtain a conviction under 18 U.S.C. § 922, the government must prove

that: 1) the defendant possessed a firearm or ammunition and 2) that the firearm or ammunition had

traveled in or affected interstate commerce. 18 U.S.C. § 922(h). Section § 922 further requires proof

that a specified disability existed at the time a defendant possessed the firearm. Here, the jury found

that Defendant had the following disabilities: (1) he had a previous felony conviction, 18 U.S.C. §

922(g)(1); (2) he had used a controlled substance during the time he possessed the firearm, 18 U.S.C.

§ 922(g)(3); and (3) he has been convicted of a domestic violence misdemeanor, 18 U.S.C. §

922(g)(9). See United States v. Newsom, 452 F.3d 593, 608 (6th Cir. 2006); United States v.

Roberge, 565 F.3d 1005, 1008–09 (6th Cir. 2009); United States v. Beavers, 206 F.3d 706, 708 (6th

Cir. 2000).

       For these offenses, Defendant only appeals the sufficiency of the evidence with regard to

whether he possessed the firearm. He asserts that the only evidence supporting firearm possession

are the testimonies of CW Jarvis and Defendant’s son Jackie Charles Roberts. Defendant contends

that their testimony is insufficient because it is “patently noncredible.”
No. 12-5464
United States of America v. Jackie Roberts
Page 7

       A defendant may be convicted of unlawful firearm possession under 18 U.S.C. § 922 based

on either actual or constructive possession of a firearm. Newsom, 452 F.3d at 608–10 (citing United

States v. Hadley, 431 F.3d 484, 507 (6th Cir. 2005)). “Constructive possession exists when a person

. . . knowingly has the power and the intention at a given time to exercise dominion and control over

an object, either directly or through others.” United States v. Gardner, 488 F.3d 700, 713 (6th Cir.

2007) (internal quotation marks omitted). Mere presence alone near a gun is insufficient to prove

constructive possession. Arnold, 486 F.3d at 183. Instead, “[o]ther incriminating evidence must

supplement a defendant’s proximity to a firearm in order to tip the scale in favor of constructive

possession.” United States v. Campbell, 549 F.3d 364, 374 (6th Cir. 2008). Evidence that

Defendant had both of the following is sufficient to prove constructive possession: (1) knowledge

of and access to the firearm, and (2) intent to exercise dominion or control over the firearm. United

States v. Bailey, 553 F.3d 940, 945 (6th Cir. 2009).

       Here, CW Jarvis and Jackie Charles Roberts testified that Defendant had knowledge of and

access to the recovered firearm, as well as intent to control it because they had observed Defendant

in possession of the firearm on multiple occasions. CW Jarvis also testified that Defendant admitted

ownership of the firearm, that he slept with it, and that he had recently pointed it at a trespasser.

       Defendant asserts that this evidence is insufficient because it rests on testimony from

witnesses he characterizes as “patently noncredible.” This argument is unavailing. Credibility

determinations are left to the jury. See United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006)

(holding that attacks on the credibility of witnesses “are simple challenges to the quality of the

government’s evidence and not the sufficiency of the evidence” and that appellate courts do not
No. 12-5464
United States of America v. Jackie Roberts
Page 8

“weigh the evidence” or “assess the credibility of the witnesses”); United States v. Beverly, 369 F.3d
516, 532 (6th Cir. 2004) (“[D]etermining the credibility of witnesses is a task for the jury, not this

court.”). The jury was aware of Defendant’s cited reasons for finding the witnesses “patently

noncredible:” CW Jarvis admitted that he had lied to officers on another occasion and two witnesses

testified that Jackie Charles had a reputation for untruthfulness. Nonetheless, the jury convicted

Defendant anyway. As such, the jury “obviously accepted” Jarvis and Jackie Charles’ testimonies

despite the reasons to discredit them. Beverly, 369 F.3d at 533.1

II.    Failure to Conduct a §851 Colloquy at Sentencing

       Defendant argues that the district court committed reversible error when it failed to conduct

a colloquy required by 21 U.S.C. § 851(b) regarding sentence enhancements applied due to his prior

convictions. We disagree.

       Before trial, the Government notified Defendant that should he be convicted, it would argue

that he is subject to statutory sentence enhancements as an armed career criminal (“ACC”) pursuant

to 18 U.S.C. § 924(e) and U.S. Sentencing Guidelines § 4B1.4 on the allegation that he had been

convicted of three or more crimes of violence. The notice cited a March 5, 1981 conviction for first

degree robbery, a September 24, 1985 conviction for first degree assault, and a July 27, 1988

conviction for first degree robbery.       The Presentence Investigation Report (“PSIR”) also

recommended that Defendant be sentenced as an ACC.


       1
         Defendant also asserts that the evidence was insufficient because there was no physical
evidence. This claim is meritless. “Circumstantial evidence alone is sufficient to sustain a
conviction and such evidence need not remove every reasonable hypothesis except that of guilt.”
United States v. Wettstain, 618 F.3d 577, 583 (6th Cir. 2010) (quoting United States v. Spearman,
186 F.3d 743, 746 (6th Cir. 1999)).
No. 12-5464
United States of America v. Jackie Roberts
Page 9

        Recidivist drug offenders are subject to an enhanced sentence under 21 U.S.C. § 851(b)(1).

For every prior conviction that is relied upon for the enhancement, the government must file an

information identifying the prior conviction. 21 U.S.C. § 851(a). For every information filed under

21 U.S.C. § 851(a), “the court . . . shall inquire whether the defendant affirms or denies that he has

been previously convicted as alleged and shall inform him that any challenge to a prior conviction

that is not made before the sentence is imposed may not thereafter be raised to attack the sentence.”

United States v. Williams, 899 F.2d 1526, 1529 (6th Cir. 1990); 21 U.S.C. § 851(b). The “failure

to engage in the colloquy required by section 851(b) is subject to harmless error analysis.” United

States v. Hill, 142 F.3d 305, 313 (6th Cir. 1998). The Government has the burden of proving that

the alleged error did not affect Defendant’s substantial rights. United States v. Johnson, 467 F.3d
559, 564 (6th Cir. 2006). “To carry this burden, the government must demonstrate to this Court with

certainty that the error at sentencing did not cause the defendant to receive a more severe sentence.”

Id. (internal quotation omitted).

        Of the prior convictions the Government relied upon in arguing for an ACC enhancement,

the only one Defendant contests on appeal is a 1981 conviction for robbery. The parties dispute

whether or not the district court was required to conduct a § 851(b) inquiry. We do not reach this

issue for, even assuming that the district court was required to conduct such an inquiry, such a failure

did not affect Defendant’s substantial rights. Although the Government asserts that Defendant,

through counsel, conceded that the 1981 conviction was a predicate “crime of violence” for

sentencing purposes, we affirm Defendant’s sentence on other grounds. It appears that any challenge

Defendant raised to the conviction would be barred by the statute of limitations because the
No. 12-5464
United States of America v. Jackie Roberts
Page 10

conviction occurred in 1981 and the Government’s information was filed in 2011. See 21 U.S.C.

§ 851(e) (“No person who stands convicted of an offense under this part may challenge the validity

of any prior conviction alleged under this section which occurred more than five years before the

date of the information alleging such prior conviction.”); see also United States v. Young, 496 F.

App’x 570, 579 (6th Cir. 2012) (holding defendant was barred from objecting to the inclusion of an

eleven year old conviction in a § 851 information).2

III.   Conclusion

       For the foregoing reasons, we AFFIRM Defendant’s conviction and sentence.




       2
         Defendant argues that his challenge is not subject to the § 851(e) statute of limitations
because he is attacking the “existence” of the conviction and not its “validity.” We need not address
whether such a distinction would allow his challenge to proceed, however, because Defendant’s
attack cannot be categorized as an attack on the “existence” of the conviction. Defendant does not
deny that he was convicted of a crime for stealing a watch at knifepoint. Rather, he argues that the
conviction should have been entered for “second-degree theft,” not the second-degree robbery
conviction now reflected in his criminal history. We read this argument as a challenge to the validity
of the conviction and not its existence.